MEMORANDUM **
California prisoner Raul Hernandez appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his civil rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Rodriguez v. Panayiotou, 314 F.3d 979, 983 (9th Cir.2002). We affirm.
The district court properly concluded that Hernandez had not stated an associational claim under the First Amendment because an “inmate’s ‘status as a prisoner’ and the operational realities of a prison dictate restrictions on the associational rights among inmates.” Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119, 126, 97 S.Ct. 2532, 53 L.Ed.2d 629 (1977).
We do not consider Hernandez’s contentions regarding equal protection and harassment because he did not raise these claims in the district court. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir.1995) (“As a general rule, a federal appellate court does not consider an issue not passed upon below.”) (internal citation *53omitted). Hernandez’s remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.